UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2174


BEULAH JOHNSON,

                  Plaintiff – Appellant,

             v.

KMART CORPORATION; BOBBY HAMILTON, Individually,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-cv-00084-BR)


Submitted:    September 1, 2009         Decided:   September 16, 2009


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas B. Kobrin, Greensboro, North Carolina, for Appellant.
Kevin S. Joyner, Robert A. Sar, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C., Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Beulah     Johnson     appeals   the    district    court's      order

granting     Defendants’      summary     judgment    motion    on    her    claims

alleging employment discrimination, in violation of Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2006) (“Title VII”), 42 U.S.C. § 1981 (2006), and the

Age Discrimination in Employment Act of 1967, as amended, 29

U.S.C.     §§    621   to   634     (2006),   as    well   as   her   Title      VII

retaliation and state tort claims.             We have reviewed the record

and   find      no   reversible     error.    Accordingly,      we    affirm     the

district court’s order.             Johnson v. KMart Corp., No. 5:07-cv-

00084-BR     (E.D.N.C.      Sept.   17,   2008).      We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                          2